NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                             APR 17 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-10093

               Plaintiff - Appellee,             D.C. No. 4:13-cr-00017-JSW-2

  v.
                                                 MEMORANDUM*
JESUS PACHECO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                            Submitted January 29, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Jesus Pacheco appeals from the district court’s judgment and challenges the

80-month sentence imposed following his guilty-plea conviction for conspiracy to

possess with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846,

and possession with intent to distribute methamphetamine, in violation of 21

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. §§ 841 (a)(1), (b)(1)(A)(viii). We have jurisdiction under 28 U.S.C. §

1291, and we affirm.

      Pacheco contends that the district court clearly erred by denying him a minor

role adjustment pursuant to U.S.S.G. § 3B1.2(b). In light of the very large quantity

of methamphetamine and Pacheco’s conduct over the course of several days,

including storing methamphetamine at his home, the district court did not clearly

err. See United States v. Hurtado, 760 F.3d 1065, 1068-69 (9th Cir. 2014); United

States v. Rodriguez-Castro, 641 F.3d 1189, 1193 (9th Cir. 2011); United States v.

Cantrell, 433 F.3d 1269, 1282-83 (9th Cir. 2006).

      AFFIRMED.




                                         2